PRELIMINARY PROXY STATEMENT SCHEDULE 14A INFORMATION (RULE 14a-101) PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant o Filed by a Party other than the Registrant x Check the appropriate box: xPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 ARTES MEDICAL, INC. (Name of Registrant as Specified in Charter) H.
